On Motion For Rehearing.
ELLISON, J.
We are asked to grant a rehearing in this case or, in case that is refused, that we certify the cause to the Supreme Court on the ground that the foregoing opinion is in conflict with the case of Cramer v. Hunt, 154 Mo. 112, discussed by us. During the pendency of this motion the case of Smart v. Kansas City has been decided by the Supreme Court, in an opinion by Judge Woodson, reported in 208 Sup. 162, 105 S. W. 709, in which it is shown that Cramer v. Hunt does not bear the construction for which defendant contends and from which it will be seen that the Supreme Court entertain views in regard to the citation from 4 Wigmore’s Ev., sec. 2389, substantially like those to which we have given expression. Thus finding ourselves supported by the Supreme Court in regard to the principal contention of the defendant, we must overrule the motion for rehearing.